          Case 1:19-cv-12546-LTS Document 24 Filed 02/24/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                  )
TAFARI BEY,                                       )
                                                  )
               Plaintiff,                         )
                                                  )
               v.                                 )         Civil Action No. 19-12546-LTS
                                                  )
OFFICER LEAHY BADGE #3188,                        )
                                                  )
               Defendant.                         )
                                                  )

                                             ORDER

                                        February 24, 2021

SOROKIN, D.J.

       For the reasons stated below, the Court orders that this action be DISMISSED.

       On December 18, 2019, Plaintiff filed the complaint in this action, claiming that, on

November 19, 2019, a Boston police officer searched and seized him without probable cause and

used excessive force against him. [ECF No. 1].

       Plaintiff also filed an Application to Proceed in District Court without Prepaying Fees or

Costs, and he represented therein that he was unemployed and without any income. In the

section of the Application in which Bey should have provided information about his assets,

expenses, and financial obligations, he simply wrote “4th Amendment.” [ECF No. 2].

On December 27, 2019, the Court denied the Application without prejudice because Plaintiff had

not demonstrated how he was able to afford the basic necessities of life. The Court ordered

Plaintiff to pay the filing fee or provide additional financial information. [ECF No. 4].

       Instead of complying with the aforesaid order, Bey filed a “Curative Affidavit for the

Filing ‘Fee.’” He represented therein that he was not seeking leave to proceed without paying
          Case 1:19-cv-12546-LTS Document 24 Filed 02/24/21 Page 2 of 3




the filing fee on the ground of poverty. Rather, he contended that Federal Reserve notes are not

legal tender, and he offered to satisfy the filing fee by tendering a silver coin valued at $913.

[ECF No. 11]. In an order dated March 12, 2020, the Court rejected this argument and directed

Plaintiff to pay the filing fee in United States dollars or seek leave to proceed in forma pauperis.

[ECF No. 12].

       Plaintiff thereafter filed a Notice of Appeal regarding the Court’s March 12, 2020 order.

[ECF No. 16]. On January 11, 2021, the First Circuit dismissed the appeal because Plaintiff had

failed to respond to its order to show cause why the appeal should not be dismissed for lack of

finality. [ECF No. 19]. The First Circuit issued its mandate on February 1, 2021. [ECF No. 20].

        On February 3, 2021, the Court issued the following order in this action:

       In light of the First Circuit's dismissal of Plaintiff's appeal [19] and the ensuing
       mandate [10], the Court hereby orders Plaintiff to pay the $400 filing fee or
       submit an application to proceed without prepayment of the fee. Plaintiff must
       use AO Form 239, which the Clerk will provide, for any request to proceed
       without prepayment of the filing fee, and Plaintiff's inability to afford the filing
       fee is the only basis on which Plaintiff may seek to proceed without prepayment
       of the fee. Failure to comply with this order within 21 days will result in
       dismissal of this action.

[ECF No. 21].

       Plaintiff has failed to comply with this order. On February 23, 2021, Plaintiff filed an

AO Form 239 bearing his signature. However, instead of following the instructions on the form,

he wrote “4th Amendment” in the fields designated for information concerning his financial

situation. [ECF No. 21]. He also filed a document entitled “Memorandum in Error” with the

subheading: “Constitutional writ to proceed without payment of the filing fee, e.g., Pro bono, in

lieu of a financial affidavit or application to proceed as a pauper or indigent.” [ECF No. 23]. He

argues therein, inter alia, that he has the right to proceed without payment of a filing fee even if

he does not make any showing of indigency.

                                                  2
          Case 1:19-cv-12546-LTS Document 24 Filed 02/24/21 Page 3 of 3




       Plaintiff has not complied with the Court’s February 3, 2021 order to resolve the filing

fee and his proffered reasons for refusing to do so are without merit. Accordingly, this action is

DISMISSED.

       SO ORDERED.

                                                     /s/ Leo T. Sorokin
                                                     UNITED STATES DISTRICT JUDGE




                                                 3
